                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    MARTINSBURG


ROXUL USA, INC.,
a Delaware corporation,
d/b/a, “ROCKWOOL,”

                 Plaintiff,

v.                                                     CIVIL ACTION NO.: 3:19-CV-54
                                                       (GROH)

BOARD OF EDUCATION
OF THE COUNTY OF JEFFERSON,
a West Virginia county board of education,

                 Defendant.

              MEMORANDUM OPINION AND ORDER OF HEARING
         DENYING THE DEFENDANT’S MOTION TO DISMISS OR ABSTAIN

       On April 30, 2019, the parties in the above-styled civil action appeared before the

Court for a hearing on the Defendant’s Motion to Dismiss for Lack of Jurisdiction or

Abstain. ECF No. 19. James A. Walls, Joseph V. Schaeffer and James C. Walls, III,

appeared on behalf of the Plaintiff, Roxul USA, Inc. (“Rockwool”). Anthony J. Majestro

and Courtney B. Harden appeared on behalf of the Defendant, Board of Education of the

County of Jefferson (“BOE”).      After reviewing the parties’ briefs, considering oral

argument, and carefully analyzing the controlling law, the Court DENIED the motion to

dismiss for the reasons provided herein.

                                     I. Background

       This civil action arises from the BOE’s threatened condemnation of Rockwool’s

194-acre real property located in Ranson, West Virginia. The background of that dispute

is as follows.
       Rockwool is “the world’s leading manufacturer of environmentally-friendly stone

wool insulation.” ECF No. 18 at 1. In late 2016, Rockwool began considering fifty sites

as locations for its new manufacturing facility in the United States. Id. Rockwool was

recruited to Ranson, West Virginia by a “wide array of state and local officials.” Id. In

connection with those recruiting efforts, local officials, including the BOE, offered

Rockwool tax incentives if it agreed to build its new facility in Ranson, West Virginia. Id.

Rockwool accepted that offer, and in October 2017, Rockwool entered into a Payment in

Lieu of Taxes Agreement (“PILOT”) with the BOE and others. See ECF No. 18-1.

       In November 2017, Rockwool began site preparation and construction on its new

facility. ECF No. 18 at 2. To date, Rockwool has spent more than $49 million on

permitting, constructing and extending utilities to its new facility. Id.; see Peter Regenberg

Hr’g Test. However, since beginning construction, Rockwool has faced significant public

backlash, not present during the negotiation of the PILOT agreement, over health

concerns related to the facility’s potential emissions. For example, Jefferson County

citizens have “implored the [BOE] to either oppose the building of Rockwool or to request

additional information so that an informed decision could be made regarding student

safety.” ECF No. 34-3 at 4.

       Despite having signed the PILOT agreement, demonstrating support for the

Rockwool facility, the BOE now opposes the construction. Specifically, the BOE has

publicly withdrawn its support for the Rockwool facility, demanded a “non-negotiable”

independent human health risk assessment, requested a moratorium on construction,

and threatened to terminate the PILOT. ECF No. 34-3, 34-4. Most recently, on April 9,




                                              2
2019, the BOE informed Rockwool that it intended to buy or condemn Rockwool’s land,

identifying the need for a Regional Student Support Center (“Student Support Center”).

        Thereafter, on April 12, 2019, Rockwool filed the complaint in this action seeking

to enjoin the BOE from condemning its land. ECF No. 1. Contemporaneously, Rockwool

filed a motion for a temporary restraining order or preliminary injunction. ECF No. 2. The

Court scheduled a hearing on Rockwool’s motion for April 30, 2019. ECF No. 5. Prior to

that hearing, the BOE filed a motion to dismiss or abstain. ECF No. 19. Therein, the

BOE argues that the Court must dismiss Rockwool’s claims for lack of jurisdiction, or in

the alternative, the Court should abstain from hearing Rockwool’s claims. 1

        Although the BOE did not request a hearing on its motion, in the interest of judicial

economy and without any objection, the Court heard the motion to dismiss or abstain on

April 30, 2019, prior to the hearing on the motion for a preliminary injunction. For the

reasons provided herein, the Court denied the motion to dismiss or abstain.

                                             II. Ripeness

        First, the BOE argued that Rockwool’s claims must be dismissed because they are

not ripe under Williamson.

        A. Applicable Law

        In Williamson, the Supreme Court announced two requirements before a takings

claim is ripe. Williamson Cty. Reg’l Planning Comm’n v. Hamilton Bank of Johnson City,

473 U.S. 172 (1985). First, the Supreme Court held that a takings claim is not ripe until


1 The BOE also argued that the Anti-Injunction Act prohibited Rockwool from proceeding on its state law
claims. In response, Rockwool voluntarily dismissed its state law claims. ECF No. 27. Acknowledging that
proper procedure would require Rockwool to amend its complaint, and finding that judicial economy
warranted the amendment, the Court GRANTED Rockwool leave to amend its complaint. Therefore,
Rockwool proceeds in this action on Counts I, III, and V of its first amended complaint—all of which allege
federal constitutional claims. Because no state law claims remain, the BOE’s motion to dismiss with respect
to the Anti-Injunction Act was DENIED AS MOOT.

                                                    3
the government entity responsible for the taking has made a final decision regarding the

property at issue. Id. at 186. This requirement is known as the “finality” requirement.

Next, the Court held that a takings claim is not ripe if the property owner has not sought

“compensation through the procedures the State has provided for doing so.” Id. at 194.

This is known as the “exhaustion” requirement. In a subsequent decision, the Supreme

Court acknowledged that forcing a property owner to litigate its takings claims in state

court “may well deprive plaintiffs of the ‘right’ to have their federal claims relitigated in

federal court.” San Remo Hotel, L.P. v. City and Cty. of San Francisco, 545 U.S. 323,

342 (2005). Nevertheless, a takings claim that does not meet the ripeness requirements

must be dismissed. Id.

       B. Findings of Fact and Conclusions of Law

       Here, the Court found that the “finality” requirement set forth in Williamson was met

because the government entity responsible for the taking—in this case, the BOE—made

its final decision to move forward with the condemnation proceeding. In fact, the BOE

instituted the condemnation proceeding in the Jefferson County Circuit Court just thirty

minutes after Rockwool filed the complaint in this action. See ECF No. 19-2. Therefore,

the Court found that the finality requirement had been met.

       Next, the Court found that Rockwool was not obligated to meet the “exhaustion”

requirement because Rockwool’s claims are not “just compensation” claims under the

Takings Clause, as those described in Williamson. Rather, Rockwool alleges that the

BOE’s taking is invalid under the Due Process Clause and Equal Protection Clause—

therefore, no amount of compensation could justify the taking. Because Rockwool is not




                                             4
seeking “just compensation,” there are no state procedures that would adequately

compensate Rockwool.

      Fourth Circuit precedent supports this interpretation of Williamson. In a takings

case that also asserted due process and equal protection violations, the Fourth Circuit

held that “[s]tate remedies need not be exhausted in order to pursue a § 1983 action

claiming a violation of [due process and equal protection].” Front Royal & Warren Cty.

Indus. Park Corp. v. Town of Front Royal, 135 F.3d 275, 283 n. 3 (4th Cir. 1988) (citing

Patsy v. Board of Regents, 457 U.S. 496 (1982) (holding that exhaustion of state

remedies is not a prerequisite to an action under § 1983)). Therefore, the Court found

that Rockwool was not required to meet the second prong of Williamson.

      C. Conclusion

      Finding that Rockwool met the “finality” requirement and was not obligated to meet

the “exhaustion” requirement, the Court held that Rockwool’s claims were ripe for review.

Accordingly, the Court DENIED the Motion to Dismiss. ECF No. 19.

                                     III. Abstention

      Alternatively, the BOE argued that the Court should exercise its discretion and

abstain from hearing Rockwool’s claims. Specifically, the BOE argued that the Court

should abstain under Pullman and Younger.

      A. Applicable Law

      As a general matter, “federal courts are obliged to decide cases within the scope

of federal jurisdiction.” Sprint Commc’n, Inc. v. Jacobs, 571 U.S. 69, 71 (2013). A federal

court should not abstain “simply because a pending state-court proceeding involves the

same subject matter.”     Id.   However, federal courts may decline to exercise their



                                            5
jurisdiction in “exceptional circumstances.” Quackenbush v. Allstate Ins. Co., 517 U.S.

706, 716 (1996). Specifically, federal courts have the power to refrain from hearing: (1)

cases that would interfere with pending state criminal proceedings or certain types of state

civil proceedings; (2) cases in which the resolution of a federal constitutional question

might be obviated if the state courts were given the opportunity to interpret ambiguous

state law; (3) cases raising issues intimately involved with the states’ sovereign

prerogative; (4) cases whose resolution by a federal court might unnecessarily interfere

with a state system for the collection of taxes; and (5) cases which are duplicative of a

pending state proceeding. Id. at 716-17.

       With respect to Pullman abstention, the Fourth Circuit has held, “To apply the

Pullman doctrine, at a minimum it must appear that there is (1) an unclear issue of state

law presented for decision (2) the resolution of which may moot or present in a different

posture the federal constitutional issue such that the state law issue is ‘potentially

dispositive.’” Educ. Servs., Inc. v. Md. State Bd. for Higher Educ., 710 F.2d 170, 174 (4th

Cir. 1983). If, however, the state law questions are “not in issue,” Pullman abstention is

not appropriate. Id.

       With respect to Younger abstention, federal courts should only abstain in

“exceptional circumstances.” Sprint, 571 U.S. at 78. Specifically, under Younger, federal

courts should only abstain from “state criminal prosecutions,” “civil enforcement

proceedings” that are “akin to criminal prosecutions,” and “civil proceedings involving

certain orders that are uniquely in furtherance of the state courts’ ability to perform their

judicial functions.” Id. at 73. The Supreme Court has cautioned that Younger abstention




                                             6
should not be applied to all parallel state and federal proceedings, as abstention is “the

exception, not the rule.” Id. at 81-82 (internal citations omitted).

       B. Findings of Fact and Conclusions of Law

       In this case, the Court found abstention was not warranted under Pullman or

Younger.

       Pullman abstention is not applicable because, given Rockwool’s dismissal of its

state law claims, there are no state law questions in issue. Rockwool’s remaining claims

rest solely on federal constitutional law—specifically, the Fifth and Fourteenth

Amendments of the United States Constitution. Because there are no issues of state law

“presented for decision,” Pullman abstention is not appropriate under the circumstances.

       Next, the instant proceeding does not fall in one of the three “exceptional

categories” to which Younger abstention applies. See Sprint, 571 U.S. at 79. First, this

action is civil in nature. Accordingly, the Court is not interfering with a state criminal

prosecution, and the first category of Younger abstention does not apply. Next, the instant

proceeding is not a civil enforcement proceeding “akin to a criminal prosecution.” Id.

“Such enforcement actions are characteristically initiated to sanction the federal plaintiff,

i.e., the party challenging the state action, for some wrongful act.”        Id. (identifying

examples, including (1) disciplinary actions against a lawyer, (2) actions to enforce civil

rights, (3) abuse and neglect proceedings, (4) actions to enforce obscenity laws and (5)

proceedings to recover welfare payments obtained by fraud) (citations omitted). Here,

the BOE is not sanctioning Rockwool for some wrongful act. Finding that this case is not

akin to a criminal prosecution, the Court found that the second category of Younger

abstention does not apply. Finally, the Court found that the third category of Younger



                                              7
abstention does not apply because this action does not “touch on a state court’s ability to

perform its judicial function.” Id. (identifying examples, including a civil contempt order

or requirement for posting bond) (citations omitted). Therefore, the Court found that

Younger abstention is not appropriate in this case.

      C. Conclusion

      Finding that Pullman and Younger abstention were not warranted under the facts

and circumstances of this case, the Court declined to abstain from hearing Rockwool’s

claims. Accordingly, the Court DENIED the Motion to Abstain. ECF No. 19.

                                     IV. Conclusion

      Finding that Rockwool’s claims are ripe for review and that abstention is not

warranted under the circumstances for the reasons provided herein, the Court DENIED

the Defendant’s Motion to Dismiss for Lack of Jurisdiction or Abstain. ECF No. 19.

      The Clerk is DIRECTED to transmit copies of this Order to all counsel of record

herein.

      DATED: May 7, 2019




                                            8
